Citation Nr: 1537563	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-18 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to December 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's current low back disorder, diagnosed as spondylosis and degeneration of the lumbosacral intervertebral disc at L5-S1, is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's May 2011 letter advised the Veteran of the elements of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records, all identified post-service treatment records, and his records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In October 2014, the Veteran was provided with an examination.  After reviewing the evidence of record, reviewing with the Veteran his history of back disorder, and examining the Veteran, the examiner provided a medical opinion concerning the existence and etiology of the Veteran's current low back disorder and provided supporting rationale for the opinion expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A review of the Veteran's service treatment records reveal complaints of and treatment for low back pain.  A May 1973 treatment report noted his complaints of lower right back pain after falling down a ladder the day before.  Subsequent treatment reports, dated from April 1973 through November 1973, noted additional complaints of low back pain.  These inservice treatment reports listed diagnoses of ligamentous strain of the low back, muscle strain back, lower back muscle spasm, and low back syndrome, "probably secondary to trauma with soft tissue injury."  Currently, spondylosis and degeneration of the lumbosacral intervertebral disc at L5-S1 has been diagnosed.  Accordingly, the remaining issue for consideration is whether there is a causal relationship between the Veteran's current low back disorder and his military service, including his inservice low back injury.  

As to this final element of the Veteran's claim, the Board concludes that the evidence of record does not demonstrate that the Veteran's current low back disorder, diagnosed as spondylosis and degeneration of the lumbosacral intervertebral disc at L5-S1, is related to his active duty service, including his inservice low back injury.

The Veteran's December 1973 separation examination listed his spine as normal.  Following his separation from service, no post service complaints of or treatment for low back pain are shown until 2011.  Although the Veteran filed a claim seeking SSA disability benefits in August 2005, the Veteran made no reference to any complaints of low back pain at that time.  Finally, to the extent he claims to have had low back pain since service discharge, the Veteran indicated on his August 2005 SSA claim that he was on drugs from 1990 to 2001, and that this whole time was a blur.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

There is also no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, the Veteran's assertions that his current back disorder is related to an injury 40 years ago are not competent evidence to provide an etiological opinion regarding the relationship of his current low back disorder to his military service.  

In October 2014, the Veteran underwent a VA examination.  The Board finds this examination report to be the most probative evidence of record as to whether the Veteran's current low back disorder is related to his military service.  The examiner indicated that the evidence of record was reviewed, and the examination report included an extensive history of the Veteran's low back disorder, both during and since his military service.  Following a physical examination, the examiner opined that that it was "less likely than not" that the Veteran's current back disorder, including spondylosis and degeneration of the lumbosacral intervertebral disc at L5-S1, had its onset during active service or was caused by his active service.  In support of this opinion, the examiner noted that the Veteran's inservice treatment for back pain involved multiple locations and injuries, with the only common factor being that they were all muscular in etiology.  The examiner reported that muscle strain does not involve the vertebral bodies or discs, and does not cause damage to them, instead muscle strain typically is a self-limiting injury to paraspinous soft tissues.  The examiner noted that there was no inservice evidence of degenerative arthritis or intervertebral disc problems; and that degenerative arthritis, including spondylosis, was exceedingly common in the population at large, typically advances slowly with age over many years, and that the Veteran would be expected to have this condition at his age.  The examiner further noted that there is no medical evidence to suggest that muscle strain causes, predisposes to, or accelerates the development of degenerative arthritis.  The examiner also noted that the Veteran's mild degeneration of the lumbosacral intervertebral disc at L5-S1 was age related, and was not caused by or related to any trauma he may have had during his military service.  Finally, the examiner noted the absence of any post service complaints of low back pain until 2011, despite extensive medical treatment records dating from 2002 until 2011, which were silent as to any low back complaints.

Although the Veteran underwent a prior VA examination in July 2011, the VA examiner at that time provided conflicting medical opinions concerning the etiology of the Veteran's current low back disorder.  Thus, the medical opinions provided at that time are of little probative value.  Of interest, however, the Veteran reported at that time having a history of low back pain beginning only 10 to 15 years earlier, which would be decades after his separation from service.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a low back disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


